Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments submitted on 6/28/2022 include amendments to the claims. Claims 1-10 are pending. Claim 1 has been amended. 
Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but they are not wholly persuasive. 
Regarding applicant’s arguments that Zhang does not teach a rinsing phase followed by a spin phase and another rinsing phase: Zhang et al. teaches an electronic control (see controller) that is programmed to cause the washing machine to: carry out a selected washing program which comprises a rinsing phase, a spin cycle after the rinsing phase at a maximum rotational speed as a function of the selected washing program, followed by a second rinsing phase where water is applied to the door inspection glass 1 and the door sealing ring 2, 8 (see figures 1-4, 8 and paragraphs [0022]-[0023], [0046], claim 11). Figure 8 shows the steps of a spray rinsing phase of the glass and gasket followed by a spin phase at a maximum rotational speed and another spray rinsing phase of the glass and gasket.
Regarding applicant’s arguments that Yi et al. does not teach the steps of a rinsing phase followed by a spin phase and another rinsing phase: Yi et al. teaches an electric control that is programmed (see page 5 of translation that teaches a part of the washing machine that is capable of being programmed) to cause the washing machine to: carry out a selected washing program which comprises a rinsing phase (see step 4), a spin cycle performed after the rinsing phase (see step 5), followed by a rinsing phase where water is applied to the door inspection glass and the door sealing ring (see step 6 leading to steps 1-4) as a function of the selected washing program (see pages 4-5 of the translation, claim 4 and figures 1 and 5). The spin cycle at step 5 does not necessarily end the process; step 6 teaches that a rinse phase may occur after the spin cycle.

Claim Rejections - 35 USC § 112
Rejections under 35 USC 112 have been withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (EP2796607A1).
Regarding claims 1, 2 and 10, Zhang et al. teaches a washing machine (see abstract) having a suds container 7 arranged in a housing, in which container a drum is rotatably mounted, a loading opening arranged at the front of the housing (figures 1-4 depict a horizontal axis washing machine, whereby the loading opening is disposed in a front of the housing) that is capable of being closed by means of a door having an inspection glass 1, a door sealing ring 2,8 that extends between the housing and the suds container 7 around the loading opening, and an electronic control (see controller) that is programmed to cause the washing machine to: carry out a selected washing program which comprises a rinsing phase, a spin cycle after the rinsing phase at a maximum rotational speed as a function of the selected washing program, followed by a second rinsing phase where water is applied to the door inspection glass 1 and the door sealing ring 2, 8 (see figures 1-4, 8 and paragraphs [0022]-[0023], [0046], claim 11). 
Regarding claim 9, Zhang et al. teaches the limitations of claim 1. Zhang et al. also teaches in paragraphs [0019]-[0024], [0044]-[0046] that the amount of water applied to the door inspection glass 1 and the door sealing ring 2, 8 to rinse the door inspection glass 1 and the door sealing ring 2, 8 corresponds to a predetermined amount of water, which depends on the selected washing program.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (CN107604585A) in view of Sumiyoshi et al. (JP2013085850A).
Regarding claims 1, 2 and 10, Yi et al. teaches a washing machine (see abstract) having a suds container (see outer tub in figure 1) arranged in a housing, in which container a drum is rotatably mounted, a loading opening arranged at the front of the housing (figures 1 and 5 depict a horizontal axis washing machine, whereby the loading opening is disposed in a front of the housing) that is capable of being closed by means of a door having a door inspection glass (see glass bowl), a door sealing ring (see door seal) that extends between the housing and the suds container around the loading opening, and an electric control that is programmed (see page 5 of translation that teaches a part of the washing machine that is capable of being programmed) to cause the washing machine to: carry out a selected washing program which comprises a rinsing phase (see step 4), a spin cycle performed after the rinsing phase (see step 5), followed by a rinsing phase where water is applied to the door inspection glass and the door sealing ring (see step 6 leading to steps 1-4) as a function of the selected washing program (see pages 4-5 of the translation, claim 4 and figures 1 and 5). Yi et al. does not explicitly teach that the spin cycle occurs at a maximum rotational speed. Sumiyoshi et al. teaches a washing machine (see abstract) comprising a housing 3 containing a suds container 10 in which a drum 8 is rotatably mounted and that high speed rotation of the drum allows for centrifugal dehydration (see pages 8-9 of the translation and figure 2). Since both Yi et al. and Sumiyoshi et al. teach washing machines with dehydrating steps it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the spin cycle in Yi et al. may occur at a maximum speed so as to allow for the greater centrifugal dehydration as shown to be known and conventional by Sumiyoshi et al.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (CN107604585A) in view of Sumiyoshi et al. (JP2013085850A) as applied to claim1 and further in view of Choi et al. (US20170356115).
Regarding claims 4-5, Yi et al. and Sumiyoshi et al. together teach the limitations of claim1. Yi et al. does not explicitly teach sensing a load amount of laundry in the drum in an initial phase of the washing program. Choi et al. teaches a washing machine (see abstract) and that a load amount of laundry in the drum may be sensed in an initial phase of the washing program and a step-by-step adjustment of the maximum rotational speed during the spin cycle according to the sensed load amount (reads on claim 4); and that the presence of foam (see bubbles) may be sensed following a rinsing phase and the maximum rotational speed during the spinning process adjusted according to the sensed foam (reads on claim 5); so as to improve washing performance (see paragraphs [0167], [0192]-[0194], [0201], [0220]-[0221], [(0236]-[0238]). Since both Yi et al. and Choi et al. teach washing machines it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the maximum rotational speed during the spin cycle of Yi et al. may be adjusted based on a sensed laundry amount in an initial phase of the washing program and due to foam sensed in the drum following the rinsing phase, so as to allow for improved washing performance, as shown to be known and conventional by Choi et al.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (EP2796607A1) as applied to claim 1 and further in view of Choi et al. (US20170356115).
Regarding claims 4-5, Zhang et al. teaches the limitations of claim 1. Zhang et al. does not explicitly teach sensing a load amount of laundry in the drum in an initial phase of the washing program. Choi et al. teaches a washing machine (see abstract) and that a load amount of laundry in the drum may be sensed in an initial phase of the washing program and a step-by- step adjustment of the maximum rotational speed during the spin cycle according to the sensed load amount (reads on claim 4); and that the presence of foam (see bubbles) may be sensed following a rinsing phase and the maximum rotational speed during the spinning process adjusted according to the sensed foam (reads on claim 5); so as to improve washing performance (see paragraphs [0167], [0192]-[0194], [0201], [0220]-[0221], [0236]-[0238]). Since both Zhang et al. and Choi et al. teach washing machines it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the maximum rotational speed during the spin cycle of Zhang et al. may be adjusted based on a sensed laundry amount in an initial phase of the washing program and due to foam sensed in the drum following the rinsing phase, so as to allow for improved washing performance, as shown to be known and conventional by Choi et al.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (EP2796607A1) as applied toclaim1 and further in view of Nihat et al. (US4987627).
Regarding claims 7-8, Zhang et al. teaches the limitations of claim 1. Zhang et al. does not explicitly teach continuously activating a drain device and activating a drain device based on a sensed pressure in the suds container surpassing a predetermined threshold. Nihat et al. teaches a washing machine (see abstract) and that a drain device 28 may be continuously activated during a spinning process at a desired speed (reads on claim 7) and may also be activated based on a liquid level sensor 130 that senses a pressure in the suds container (see tub) that is greater than a predetermined level (reads on claim 8); thereby allowing for the maintenance of appropriate liquid levels in the suds container and preventing oversudsing (see column 4, lines 16-34, column 6, lines 6-17 and column 8, lines 18-57). Since both Zhang et al. and Nihat et al. teach washing machines it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that in the system by Zhang et al., a drain device may be activated continuously as well as based on a sensed water level surpassing a predetermined threshold so as to allow for the maintenance of appropriate liquid levels in the suds container and the prevention of oversudsing, as shown to be known and conventional by Nihat et al.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (CN107604585A) in view
of Sumiyoshi et al. (JP2013085850A) as applied to claim 1 and further in view of Nihat et al. (US4987627).
Regarding claims 7-8, Yi et al. and Sumiyoshi et al. together teach the limitations of claim 1. Yi et al. does not explicitly teach continuously activating a drain device and activating a drain device based on a sensed pressure in the suds container surpassing a predetermined threshold. Nihat et al. teaches a washing machine (see abstract) and that a drain device 28 maybe continuously activated during a spinning process at a desired speed (reads on claim 7) and may also be activated based on a liquid level sensor 130 that senses a pressure in the suds container (see tub) that is greater than a predetermined level (reads on claim 8); thereby allowing for the maintenance of appropriate liquid levels in the suds container and preventing oversudsing (see column 4, lines 16-34, column 6, lines 6-17 and column 8, lines 18-57). Since both Yi et al. and Nihat et al. teach washing machines it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that in the system by Yi et al., a drain device may be activated continuously as well as based on a sensed water level surpassing a predetermined threshold so as to allow for the maintenance of appropriate liquid levels in the suds container and the prevention of oversudsing, as shown to be known and conventional by Nihat et al.

Allowable Subject Matter
Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Zhang et al. (EP2796607A1). Zhang et al. fails to teach/disclose all of the limitations of claim 3. Further no other prior art was located that fairly suggested the claimed invention in whole or in part along with the requisite motivation for combination to anticipate or render the claimed invention obvious.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711